Title: From James Madison to Henry Lee, 12 February 1792
From: Madison, James
To: Lee, Henry


My Dear SirPhilada. Feby. 12th. 92
I have your favor of the 29th Ultmo. The Senate have disagreed to that part of the Military Bill which augmented the regular establishment to about 5000 Men—and will probably send it back with that alteration. They prefer a completion only of the old Regiments & a liberal provision for temporary forces. Nothing has passed from which I can conjecture in the most remote degree whether you may have to decide the point on which I consulted you. It was as I observed to you a mere contingency suggested by my own reflections, and so continues. The moment I discover what is meant to be done on that Subject, whether correspondent with my own ideas or not, I shall drop you notice as you desire.
With respect to the light in which an exchange of stations might be regarded within the State, it is not possible for me to judge so well as others. I feel the delicacy involved in your contemplation of the subject. Perhaps this may be one of the cases in which your own feelings will be the best Counsellor.
The papers herewith inclosed will give you the current information both foreign and domestic. Cornwallis and Tippoo cut the principal figure in those of latest date. The situation of the former is more problematical than it was a few months before the Seige of York. An assumption of the State debts is reported and printed for the Members. The motive of State interest in its favor, it appears can be felt only by about ⅓ of the house—and yet I shall not be much surprised if the Measure be carried. Adieu yrs affly
Js Madison
